       Case 1:17-cv-01007-LTS-BCM Document 90 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          1/4/2021
CORAL CRYSTAL, LLC, et al.,
               Plaintiffs,                            17-CV-1007 (LTS) (BCM)
       -against-                                      ORDER
FEDERAL INSURANCE COMPANY,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       On October 10, 2020, and again on November 20, 2020, this Court directed the parties to

submit a "joint status letter" in advance of the conference now scheduled for January 11, 2021.

(Dkt. No. 66 ¶ 5, Dkt. No. 73 at 4.) The joint status letter was due today. Instead of a joint status

letter, the Court received two separate letters, each complaining about the opposing party's

approach to preparing a joint submission. (Dkt. Nos. 88, 89.) In their separate letters, the parties

are seemingly unable to agree even as to whether and what they agree upon. For example,

Federal reports that "there are no new disputes requiring the Court's attention." (Dkt. No. 88 at

2.) Coral, however, states that it will require "the assistance of the court regarding the scope of

discovery" (Dkt. No. 89 at 3), and attaches a copy of Federal's document demands dated

December 8, 2020. (Dkt. No. 89-1.) 1

       When the Court directed the parties to file a joint status letter, that was not a suggestion.

It was an order. Here are two more:

       1. The noncompliant letters at Dkt. Nos. 88 and 89 are hereby STRICKEN.




1
  The Court notes that the time for responding to the demands has not yet run. The Court further
notes that there is no indication, in either side's letters, that the parties have met and conferred in
good faith about the document demands, as required before either side may seek judicial
resolution of any remaining dispute. See S.D.N.Y. Local Civ. R. 37.2; Moses Ind. Prac. § 2(b).
      Case 1:17-cv-01007-LTS-BCM Document 90 Filed 01/04/21 Page 2 of 2




       2. No later than January 6, 2021, the parties shall file a joint status letter, no longer

           than 4 pages in the aggregate (exclusive of exhibits), see Moses Ind. Prac. § 1(d), in

           which they (a) outline the progress of discovery to date, as well as (b) any settlement

           efforts, and (c) inform the Court of any new disputes requiring the Court's attention.

           The parties are reminded that if the new disputes are discovery disputes they must

           meet and confer in good faith before seeking judicial resolution of any remaining

           issues. If the parties are unable to agree upon the content of the joint letter, they shall

           divide it into three sections, corresponding to the three topics set forth above, and

           within each section they shall allocate an equal number of lines of text to each side.

       The parties are reminded that, while the Court will not accept any further briefing

concerning Federal's pending motion for leave to amend its answer, they may present argument

on that motion at the January 11 conference.

Dated: New York, New York
       January 4, 2021
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                 2
